963 A.2d 809 (2008)
197 N.J. 416
In the Matter of James W. MISKOWSKI, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
November 20, 2008.

ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule 1:20-15(k) a recommendation that JAMES W. MISKOWSKI of RIDGEWOOD, who was admitted to the bar of this State in 1974, be suspended from the practice of law and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the determination of the District IIA Fee Arbitration Committee in Docket No. IIA-07-0069F, and good cause appearing;
It is ORDERED that JAMES W. MISKOWSKI be temporarily suspended from the practice of law, effective December 21, 2008, and until respondent satisfies the award of the District IIA Fee Arbitration Committee in Docket No. IIA-07-0069F and pays a sanction of $500 to the Disciplinary Oversight Committee; provided, however, this Order shall be vacated automatically if prior to the effective date of the suspension, the Disciplinary Review Board reports to the Court that respondent has satisfied all financial obligations under this Order; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the filing date of this Order a written request for the issuance of permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.